 

Exhibit 10.20

 

PLEASE NOTE: CERTAIN INFORMATION INDICATED WITH [***] IN THIS DOCUMENT HAS BEEN
OMITTED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

MASTER MANUFACTURING SERVICES AGREEMENT

 

This Master Manufacturing Services Agreement (“Agreement”) is effective as of
September 25, 2020 (the “Effective Date”) by and between Karma Automotive LLC
having an address of 9950 Jeronimo Road, Irvine, California 92618 (“Company”),
and AYRO, Inc. having an address of 900 E. Old Settlers Boulevard, Suite 100,
Round Rock, Texas 78664 (“Customer”). Customer and Company are each sometimes
referred to herein as a “Party” and collectively as the “Parties.”

 

RECITALS

 

Customer desires to retain Company to perform certain Services (as defined
herein) for Customer, and Customer is willing to perform such Services, in
accordance with the terms and conditions set forth below. In consideration of
the mutual promises contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

 

AGREEMENT

 

1. DEFINITIONS.

 

In addition to capitalized terms defined elsewhere in this Agreement, the
following terms have the meanings indicated below:

 

1.1 “Affiliate” means an entity which controls, is controlled by, or is under
the common control of a Party where “control” means ownership of at least fifty
percent (50%) of the voting power or equity of such entity or Party as the case
may be. “Deliverable” means the work output, results and other materials, if
any, that Company is retained to deliver, develop, and/or provide for each
discrete project as further described and identified in a Statement of Work.

 

1.2 “Documentation” means all information, materials, instructions, user guides,
manuals, and other descriptive Deliverable information, if any, whether in
electronic, paper or other equivalent form, including any updates, excerpts and
summaries thereof as further described and identified in a Statement of Work.

 

1.3 “Intellectual Property Rights” means all (a) patents, patent disclosures and
inventions (whether patentable or not), (b) trademarks, service marks, trade
dress, trade names, logos, corporate names and domain names, together with all
of the goodwill associated therewith, (c) copyright and copyrightable works
(including computer programs), and rights in data and databases, (d) trade
secrets, know-how and other confidential information, and (e) all other
intellectual property rights, in each case whether registered or unregistered
and including all applications for, and renewals or extensions of, such rights,
and all similar or equivalent rights or forms of protection in any part of the
world.

 

1.4 “Laws” means all applicable international, national, local, or other
industry or governmental authority laws, regulations, ordinances, orders,
statutes, standards, rules, and other requirements that may govern and/or apply
to Company’s performance of Services or Customer and Customer’s Purpose.

 

1.5 “Open Source” means any software that requires as a condition of its use,
the modification and/or distribution of such software or other software, if any,
incorporated into, derived from or distributed with such software be: (i)
disclosed or distributed in source code form; (ii) licensed for the purpose of
making derivative works; or (ii) redistributable at no charge.

 

 ConfidentialPage 1

   

 

1.6 “Pre-Existing Materials” means, with respect to a Party, such Party’s
pre-existing materials, including Intellectual Property Rights, developed or
acquired by such Party prior to the commencement or independently of this
Agreement.

 

1.7 “Results” means any and all completed or in-progress patentable or
non-patentable inventions, original works of authorship, derivative works, trade
secrets, technology, copyrightable material, notes, records, drawings, designs,
inventions, improvements, developments, discoveries, computer software,
application programming interfaces, ideas, discoveries, algorithms, protocols,
compositions, formulas, processes, trademarks, service marks, patents,
copyrights, techniques, knowhow and data, and all improvements and rights, if
any, related to the foregoing that are made, conceived, reduced to practice,
fixed in a tangible medium of expression, or developed by Company, either alone
or jointly with others, during the Term that result from any of the Services
that Company has performed, or will perform for Customer, and all other results
of Company’s work performed in providing the Services under this Agreement.

 

1.8 “Services” means, collectively, any consulting or other services that
Company, or Company through its authorized subcontractors and/or employees, may
perform for Customer pursuant to this Agreement.

 

1.9 “Statement of Work” or “SOW” as may be used interchangeably mean a written
statement of Services to be provided under this Agreement, signed by both
Parties and attached to this Agreement. Each SOW shall include a description of
the Services and the Deliverables to be provided by Company, if any, start and
delivery dates for such Deliverables, Customer and Company representatives for
the particular Services and Deliverables of the SOW, Company’s fees, a schedule
for invoices, and such other items as the Parties may agree.

 

1.10 “Term” means the period from the Effective Date of this Agreement until
this Agreement is terminated pursuant to Section 10.

 

1.11 “Work Product” has the meaning as defined in Section 6.1

 

2. SERVICES.

 

2.1 Services. Company shall perform the Services as described in the
Statement(s) of Work. Unless specified in writing to the contrary in the
Statement of Work, (i) each Statement of Work shall be independent from, and
have no impact upon, other Statement(s) of Work, and (ii) in the event of any
conflict or inconsistency between a Statement of Work and the Agreement, the
Statement of Work shall control.

 

2.2 Standards. Company shall provide the Services to Customer in accordance with
the Company’s assembly processes and procedures consistent with standards of
practice in the industry and in accordance with all Laws or as otherwise set
forth in any SOW.

 

2.3 Acceptance. Acceptance tests and criteria, if any, shall be as stated in
each SOW. Except as set forth in any SOW, any acceptance tests afforded Customer
shall be at its own expense, and Company’s sole obligation shall be to correct
non-conformities found during such testing and redeliver them to Customer for
further testing. Customer’s acceptance testing criteria and procedures shall be
reasonable under the circumstances.

 

2.4 Software and Open Source. Solely to the extent the Services or Work Product
include any software, computer code and/or firmware, any such Work Product shall
not incorporate or include any Open Source unless clearly permitted in writing
in a Statement of Work and approved in writing by Customer in each instance. In
addition, Services and Work Product shall on delivery be free of viruses,
malicious code, time bombs, Trojan horses, back doors, drop dead devices, worms,
or other code of any kind that may disable, erase, display any unauthorized
message, permit unauthorized access, automatically or remotely stop software,
code and/or firmware from operating, or otherwise impair the Work Product or the
Company network or any part thereof.

 

 ConfidentialPage 2

   

 

2.5 Reports. Company will keep Customer reasonably advised of Company’s progress
in performing the Services and providing the Deliverables, if any, as specified
in any SOW. Unless a SOW states otherwise, Company shall report its activities
each month to Customer under each pending SOW during the previous period,
including without limitation, its current work plan for completion of the SOW
and its progress toward completion. The Parties shall agree on the form of such
report.

 

2.6 Documentation. If provided in any SOW, upon completion of the Services,
Company shall deliver to Customer all Deliverables, Documentation, documents,
files, notebooks, data, information and other material acquired or compiled by
Company relating to the Services.

 

2.7 Audit. Reserved.

 

2.8 (a) Company Property. All property provided by Company, if any, to Customer
in connection with this Agreement, including without limitation all materials,
equipment, samples, third party licenses, software, hardware, servers, and
confidential information (collectively, “Company Property”) shall remain the
exclusive property of Company. Customer shall not remove from, or relocate
within, Company’s facility or premises any Company Property without Company’s
prior written permission. If authorized to remove or relocate any Company
Property, Customer shall keep and maintain Company Property that it is
authorized to use in any SOW in clean working order, subject to Company’s
control. Customer shall use the Company Property only for the performance of the
Services and shall promptly return to Company, or deactivate all access to, all
Company Property upon the earliest of (i) termination of this Agreement, (ii)
termination of the applicable SOW, or (iii) upon the written request by Company.

 

(b) Customer Property. All property provided by Customer, if any, to Company in
connection with this Agreement, including without limitation all materials,
equipment, samples, third party licenses, software, hardware, servers, and
confidential information (collectively, “Customer Property”) shall remain the
exclusive property of Customer. Company shall not remove from, or relocate
within, Customer’s facility or premises any Customer Property without Customer’s
prior written permission. If authorized to remove or relocate any Customer
Property, Company shall keep and maintain Customer Property that it is
authorized to use in any SOW in clean working order, subject to Customer
control. Company shall use the Customer Property only for the performance of the
Services and shall promptly return to Customer, or deactivate all access to, all
Customer Property upon the earliest of (i) termination of this Agreement, (ii)
termination of the applicable SOW or (iii) upon the written request by Customer.

 

3 COMPENSATION FOR SERVICES.

 

3.1 Fees. Customer will pay Company the Fees as set forth in the Statement(s) of
Work as Company’s compensation for the performance of the Services and the
provision of the Deliverables, if any.

 

3.2 Expenses. If the SOW authorizes the Company to be reimbursed for expenses,
Customer will reimburse those expenses as established by the SOW that are
actual, reasonable, documented and pre-approved in writing by Customer. Company
shall keep written records or accounts of expenses that are submitted for
reimbursement including, but not limited to, the date incurred and specific
Services to which they pertain, in a form reasonably satisfactory to Customer.
Company shall submit those records and accounts to Customer as part of its
invoices for Services to which the expenses pertain.

 

 ConfidentialPage 3

   

 

3.3 Invoices; Payment. Company shall submit invoices to Customer in accordance
with the schedule set forth in the SOW. Except as otherwise provided in a SOW,
Customer will pay Company’s invoices within thirty (30) days after receipt of
invoice.

 

4. INDEPENDENT BUSINESS ARRANGEMENT.

 

4.1 Non-Exclusive, Independent Business Relationship. Except as set forth in a
SOW, it is the express intention of the Parties that this Agreement provides for
a non-exclusive, independent contractor relationship. Nothing in this Agreement
is intended to, nor shall be, construed to establish an employment or agency
relationship between the Parties, and neither Party is authorized to act on
behalf of, or bind, the other Party with respect to any matter. Neither Party
shall make any representation to their own or the other Party’s employees or
agents (including independent contractors, consultants and subcontractors,
collectively “Agents”) or to any third party that is contrary to this Section 4.

 

4.2 No Control by Customer. Except as set forth in any SOW, Company shall
control the method and manner by which the Services and Deliverables, if any,
are provided to Customer. Except as may be specified in the Statement(s) of
Work, Company shall furnish all facilities, tools, equipment, materials and
labor necessary to provide the Services and Deliverables, if any.

 

4.3 No Right to Other Party’s Benefits. Reserved.

 

4.4 Taxes Due on Fees. Fees are exclusive of any applicable Transaction Taxes
(as defined herein). Company shall be responsible for assessing any applicable
Transaction Taxes for Services provided to Customer under this Agreement.
Customer shall be responsible for paying any and all properly billed Transaction
Taxes, which shall be included on Company’s invoice unless Customer provides
proof of its tax-exempt status. “Transaction Taxes” shall include, but are not
limited to, sales and use, value added tax, goods and services tax, harmonized
sales tax, rental, gross receipts (in the nature of sales taxes), but exclude
taxes on Customer’s income, property, employment, and Transaction Taxes imposed
on goods and services purchased and used by Company in the delivery of Services
under this Agreement. Company’s invoices shall (i) satisfy all local
requirements and include Company’s Transaction Tax registration numbers, if any,
so that Customer may claim value added, goods and services and other similar
Transaction Tax credits where available; (ii) separately state taxable and
non-taxable items and; (iii) separately state the taxing jurisdictions and the
amount of Transaction Tax invoiced. Customer shall not be responsible for any
Transaction Taxes (or interest or penalty thereon) arising on account of Service
Provider’s negligence in the failure of Service Provider to (i) be properly
licensed or qualified to do business, or (ii) properly remit or report any
Transaction Taxes arising from this Agreement. Company shall timely notify
Customer of any tax audit of Company that could result in additional Transaction
Taxes to Customer under this Agreement and Customer shall have a right to join
with Company in any such tax audit. Company and Customer agree to reasonably
cooperate with each other to minimize Transaction Taxes to the extent legally
permissible and enable each to more accurately determine its own Transaction Tax
liability. Prior to the first payment by Customer pursuant to this Agreement, if
requested by Customer, Company shall provide Customer with a properly completed
U.S. Internal Revenue Service Form W-9 (Request for Taxpayer Identification
Number and Certification). Company is solely responsible for all income, taxes,
withholdings, and other similar statutory obligations for itself and, as
applicable, its employees and Agents associated with the fees under this
Agreement of any SOW. Notwithstanding the foregoing, any sales, services or
other similar transaction-based taxes imposed on the Services shall be solely
borne by Customer, and Company shall invoice such taxes.

 

 ConfidentialPage 4

   

 

4.5 Insurance. Each Party shall maintain policies of insurance in the following
types and minimum amounts for the duration of the Agreement and will furnish to
the other Party an insurance carrier’s certificate showing that the Party has
the following insurance coverage: (a) workmen’s compensation – statutory limits
for jurisdictions in which work is to be performed; (b) employer’s liability
$1,000,000; (c) general liability including premises, operations, independent
contractors, and contractual liability $1,000,000 per occurrence; (d) owned and
non-owned automotive liability – bodily injury $1,000,000 per person and
$1,000,000 per occurrence; (e) product liability of not less than $5,000,000 per
occurrence; (f) broad form property damage on premises and in transit -
$1,000,000 per occurrence; (g) products and completed operations - $1,000,000.
All policies must provide primary non-contributory coverage. All policies will
be issued by an insurer with an AM Best rating of A- or better. Liability
coverage must include products, completed operations and (if available) Recall.
Customer and Company shall be named as an additional insured or loss payee, as
applicable, under the Company’s and Customer’s foregoing policies, respectively.
Each Party will furnish to the other Party a Certificate of Insurance completed
by its insurance carrier(s) certifying that the required insurance coverages are
in effect and will not be voided, cancelled, or materially changed without
thirty (30) days’ advance written notice to the other Party. The certificate
must set forth the amount of each coverage, policy number, date of expiration
and in the case of Company, Customer as an additional insured or loss payee (as
applicable). If a Party is a self-insurer of workers compensation liability,
such Party will furnish the other Party a certificate of the Department of
Labor, or similar government authority of the jurisdiction in which any labor is
to be performed approving the self-insurance. The purchase of such insurance
coverage or the furnishing of a certificate will not be a satisfaction of a
Party’s liability under this Agreement, or in any way modify a Party’s
obligation to indemnify the other Party as provided herein.

 

4.6 The Parties’ Employees & Agents. Company shall be responsible for providing
all labor necessary to provide the Services and Deliverables, if any, hereunder.
Company’s hiring and use of employees and Agents to provide the Services
hereunder shall comply with all applicable labor, wage and hour, tax. employment
and immigration Laws, and Company shall be responsible for the acts and
omissions of itself, its employees and Agents. Each Party shall further:

 

(a) Conduct a background check on its own employees and Agents (including but
not limited to a nationwide criminal background check) and shall review the
results of the background check. Each Party represents that it has conducted the
required background check(s) of its own employees and Agents, it has reviewed
the results of such check(s), and it believes in good faith that its employees
and/or Agents are qualified and suitable for the Project(s) under any SOW;

 

(b) Ensure that each of its employees and/or Agents has agreed and acknowledged
in writing that (i) s/he is an employee or Agent of the Party, and is not and
shall not be an employee or Agent of the other Party; (ii) s/he shall not be
entitled to any rights, compensation or Benefits from the other Party, and shall
not apply for any government-sponsored benefits claiming to be or have been an
employee or Agent of the other Party; and (iii) to the extent that s/he may
become eligible for any of the other Party’s Benefits (regardless of timing or
reason for eligibility), s/he waives and releases the right to participate in or
receive such Benefits.

 

 ConfidentialPage 5

   

 

4.7 Invention Acknowledgments. The Company represents and warrants that each of
its employees and/or Agents who perform any Services or are involved in any
Project under any SOW have executed a form of confidentiality/non-disclosure and
invention assignment agreement, and, if applicable, agree to allow Company to
grant the assignments set forth in Section 6.

 

4.8 Subcontracting of the Services. Company has the right to subcontract all or
part of the Services, provided that Company shall remain fully liable and
responsible for (i) performance of the Services, and (ii) ensuring that the
subcontractor has complied with all of Company’s obligations hereunder;
provided, further, that any and all subcontractors must be acceptable to and
approved in advance by Customer, which approval shall not be unreasonably
withheld. For purposes of the foregoing, a direct or indirect parent company, or
a wholly-owned subsidiary of Company shall not constitute a ‘subcontractor’ and
shall not require Customer’s approval or consent.

 

5. CONFIDENTIAL INFORMATION.

 

5.1 Non-Disclosure. The Parties agree that the communications and information
exchanged in connection with this Agreement, including, but not limited to the
terms and conditions of this Agreement are subject to the non-disclosure
agreement (the “NDA”) executed between the Parties dated April 15, 2020 which
the Parties acknowledge is in full force and effect and which hereby expressly
incorporated by reference. The purpose of such NDA is amended to include the
performance of this Agreement. In the event of a conflict between the terms of
this Agreement and the terms of the NDA, the terms of this Agreement will
prevail. Provided, however, that any confidentiality terms in this Agreement or
any SOW that provide either Party greater protection than under the NDA shall
control over the NDA. Further, in the event that the NDA expires or is
terminated while any of the provisions of this Agreement remain in effect, the
terms of the NDA as modified herein will be deemed to continue to apply to this
Agreement notwithstanding such expiration or termination.

 

6. ASSIGNMENT AND OWNERSHIP.

 

6.1 Assignment. Except as otherwise provided in any SOW, all Results,
Documentation and Deliverables arising from the Company’s performance of
Services, e.g., a special process paid for by Customer, and any and all
Intellectual Property Rights in and to the foregoing, shall be deemed to be
owned by Customer and, if applicable, “work made for hire” (collectively, “Work
Product”), and are and shall be the sole and exclusive property of Customer.
Notwithstanding the foregoing, and for the avoidance of doubt, in no case shall
Company Property, the Company’s Pre-Existing Materials, or the Company’s
manufacturing knowledge, know how, processes, procedures and other related
information be covered under this Section 6.1.

 

6.2 Further Assurances. Company shall assist Customer, or its designee, at
Customer’s expense, to secure Customer’s ownership Rights to the Work Product
(including all Intellectual Property Rights included in the Work Product).

 

 ConfidentialPage 6

   

 

6.3 Pre-Existing Materials; Intellectual Property. The Parties agree that they
shall each retain ownership of their respective Pre-Existing Materials in
connection with any Services provided under this Agreement or in any SOW, each
Party reserving all rights.

 

7. REPRESENTATIONS AND WARRANTIES.

 

7.1 Company. Company hereby represents and warrants that (i) Company has the
necessary skills and expertise that qualifies Company to provide the Services in
a timely and proper manner; (ii) all Services shall be provided in a
professional and workmanlike manner, by qualified personnel; (iii) Company is an
entity duly incorporated or organized, validly existing, and in good standing
(if and to the extent the concept of good standing is recognized in the
jurisdiction of its incorporation or organization), and has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and execution and performance of this Agreement will not
violate or constitute a breach of any agreement binding upon Company; and (iv)
Company is not the subject of, nor the proponent of, any claim that would have a
material adverse effect on its ability to perform its obligations hereunder.

 

7.2 Customer. Customer hereby represents and warrants that (i) its Intellectual
Property (including without limitation the designs of any Deliverables for which
it shall engage Company to produce or modify under any SOW) does not and will
not infringe on the intellectual property rights of any third party; (ii) it
will abide by Company’s policies and procedures at all times while its
employees, Agents or representatives are physically on or in Company’s premises;
(iii) Customer is an entity duly incorporated or organized, validly existing,
and in good standing (if and to the extent the concept of good standing is
recognized in the jurisdiction of its incorporation or organization), and has
all requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and execution and performance of this Agreement
will not violate or constitute a breach of any agreement binding upon Company;
and (iv) Company is not the subject of, nor the proponent of, any claim that
would have a material adverse effect on its ability to perform its obligations
hereunder.

 

7.3 Warranty Disclaimers. EXCEPT FOR THE EXPRESS WARRANTIES EXPRESSLY SET FORTH
IN THIS AGREEMENT OR ANY SOW, COMPANY MAKES NO OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND COMPANY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES,
WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
QUALITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE.

 

7.4 Compliance with Laws.

 

(a) Generally. Company and Customer represent and warrant that, at all times
during the Term, they shall comply with all Laws.

 

(b) Export Control. Company and Customer’s activities undertaken pursuant to
this Agreement shall at all times be consistent with all import and export and
national security Laws of the United States and any applicable foreign agency or
authority. Neither Party shall import, export or reexport, or authorize the
export or re-export of any product, technology, or information that it obtains
or learns hereunder, or any copy or direct product thereof, in violation of any
of such Laws without the required license or approvals required thereunder.

 

 ConfidentialPage 7

   

 

8. CONDUCT AND BUSINESS PRACTICES.

 

8.1 Ethical Conduct. Company agrees that all activities undertaken pursuant to
this Agreement shall at all times be consistent with all applicable
anti-corruption Laws, including, without limitation, the U.S. Foreign Corrupt
Practices Act, and that neither it nor any of its Agents will engage in any form
of commercial bribery, nor directly or indirectly provide or offer to provide,
anything of value to or for the benefit of, any official or employee of a
governmental authority or of any government-owned, government-controlled or
government-affiliated entity to obtain or retain any contract, business
opportunity or other business benefit, or to influence any act or decision of
that person in his/her official capacity. At Customer’s request, Company will
certify in writing its compliance with the foregoing. Company will indemnify and
hold Customer harmless from and against any liability, claims, demands or
expenses (including, without limitation, legal or other professional fees)
arising from or relating to Company’s noncompliance. Any breach by Company of
its obligations under this Section will constitute a material default by Company
of every agreement with Customer and may further result in Company’s debarment
from doing business with Customer. Company will also comply with all ethics,
fair business practices, non-discrimination and non-harassment policies of
Customer.

 

8.2 (a) Compliance with Company Rules. Customer represents and warrants at all
times that when its employees or Agents are present on Company’s premises or
using any Customer property or resources, that they shall comply with the
Company’s rules applicable to visitors and use of its facilities including, but
not limited to, those relating to the safety and security of persons and
Customer’s property and Intellectual Property Rights, appropriate use of
technology, and prohibitions against harassment including sexual harassment and
discrimination.

 

(b) Compliance with Customer Rules. Company represents and warrants at all times
that when its employees or Agents are present on Customer’s premises or using
any Company property or resources, that they shall comply with the Customer’s
rules applicable to visitors and use of its facilities including, but not
limited to, those relating to the safety and security of persons and Company’s
property and Intellectual Property Rights, appropriate use of technology, and
prohibitions against harassment including sexual harassment and discrimination.

 

8.3 Non-Solicitation. Neither Party shall, directly or indirectly, actively
solicit the employment of any employee, consultant, or agent of the other Party
who or which is directly involved in the Services during the term of this
Agreement (and any applicable SOW) and for a period of one (1) year thereafter.
Employment arising from inquiries received via advertisements in newspapers of
general circulation, job fairs or unsolicited resumes or applications for
employment shall not be considered active solicitation. It is further agreed
that in the event of violation of this restriction, the sole remedy of the
aggrieved Party shall be to require the other Party to make payment, as
liquidated damages and not as a penalty, in an amount equal to the individual’s
then current annual salary (or in the case of an agent, the amount of fees paid
for such agent in the past twelve (12) months), which would be payable within
thirty (30) days of the start date of the employee or agent.

 

9. INDEMNITY; LIMITATION ON LIABILITY.

 

9.1 Customer Indemnity. Customer agrees to indemnify and hold harmless Company
and its affiliates and each of its and their directors, officers and employees
from and against all third party claims, taxes, losses, damages, liabilities,
losses, costs and expenses, including attorney’s fees and other legal expenses,
arising directly or indirectly from: (i) any suit or proceeding brought against
Company or its affiliates for the infringement or misappropriation of the rights
of any third parties, including but not limited to, Intellectual Property
Rights, based on any materials furnished, or instructions or requirements given,
by Customer; (ii) a determination by a court or government agency that Company
is not an independent company or that Company is a legal employer of Customer’s
employees or Agents; (iii) any negligent, reckless, intentionally wrongful act,
or fraud of Customer or its employees or Agents; or (iv) any uncured material
breach by Customer or Customer’s employees or Agents of any Customer obligation,
representation, warranty or covenant contained in this Agreement (including
without limitation any SOW).

 

 ConfidentialPage 8

   

 

9.2 Company Indemnity. Company agrees to indemnify and hold harmless Customer
and its affiliates and each of its and their directors, officers and employees
from and against all third party claims, taxes, losses, damages, liabilities,
losses, costs and expenses, including attorney’s fees and other legal expenses,
arising directly or indirectly from: (i) any suit or proceeding brought against
Customer or its affiliates for the infringement or misappropriation of the
rights of any third parties, including but not limited to, Intellectual Property
Rights or any other claims arising out of the Services performed by Company
hereunder or any materials furnished by Company; (ii) a determination by a court
or government agency that Customer is not an independent company or that
Customer is a legal employer of Company’s employees or Agents; (iii) any
negligent, reckless, intentionally wrongful act, or fraud of Company or its
employees or Agents; or (iv) any uncured material breach by Customer or
Customer’s employees or Agents of any Company obligation, representation,
warranty, or covenant contained in this Agreement (including without limitation
any SOW).

 

9.3 Indemnification Procedure. The Indemnifying Party shall, at the Indemnified
Party’s option and the Indemnifying Party’s expense, intervene in or defend any
indemnifiable claim upon notice from the Indemnified Party. The Indemnified
Party agrees to cooperate reasonably in the defense of any such claim at the
Indemnifying Party’s expense. The obligation of the Indemnifying Party to pay
any claims of the Indemnified Party is immediate, not subject to any right of
set off of the Indemnifying Party, and is in no way dependent on any finding by
any judicial, quasi-judicial body, fact-finding party or arbitration or
mediation party. The Indemnifying Party shall pay all expenses to the
Indemnified Party in full at the end of each month during a proceeding upon
notice from the Indemnified Party. The Indemnifying Party shall pay all losses
to the Indemnified Party in full and immediately upon the payment of any such
losses by the Indemnified Party, upon notice by the Indemnified Party. The
Indemnified Party will not settle or compromise any claims to which it is
entitled to indemnification hereunder without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld, delayed or
conditioned).

 

9.4 Limitation on Liability. UNLESS OTHERWISE AGREED IN A STATEMENT OF WORK,
EACH PARTY’S LIABILITY TO THE OTHER, WHETHER IN CONTRACT, TORT OR OTHERWISE, FOR
ALL DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY SOW WILL BE
LIMITED TO AN AMOUNT EQUAL TO THE LESSER OF: (i) ACTUAL DAMAGES INCURRED AS A
RESULT OF THE ACT OR OMISSION GIVING RISE TO THE LIABILITY, OR (ii) THE AMOUNTS
PAID OR PAYABLE FOR THE SERVICES UNDER THE APPLICABLE STATEMENT OF WORK. IN NO
EVENT WILL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, EVEN IF IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, UNLESS OTHERWISE AGREED IN A STATEMENT OF WORK.

 

 ConfidentialPage 9

   

 

9.5 Exceptions to Limitations on Liability. Notwithstanding the provisions
contained in Section 9.4, a Party shall be liable to the other on an unlimited
basis for direct, indirect, incidental, or consequential damages, to the extent:

 

9.5.1 In the case of either Party, arising out of a breach by a Party of the
non-disclosure and non-use obligations set forth in this Agreement, including,
without limitation to breach of Section 5 (Confidentiality);

 

9.5.2 In the case of either Party, arising out of such Party’s (as an
Indemnifying Party’s) obligations to indemnify for third party claims including
for bodily injury, death or damage to real or tangible property resulting from
and/or caused by the negligence of Indemnifying Party or its personnel;

 

9.5.3 In the case of either Party, arising out of a breach of a Party’s
obligation to comply with applicable Laws;

 

9.5.4 In the case of either Party, arising from such Party’s gross negligence or
willful misconduct.

 

10. TERM; TERMINATION.

 

10.1 (a) Termination for Convenience. Subject to any provisions in any SOW,
Customer, in its sole discretion, may terminate this Agreement or any SOW at any
time, without cause, by providing at least six (6) months prior written notice
to the Company. Company, in its sole discretion, may terminate this Agreement or
any SOW at any time, without cause, by providing at least twelve (12) months
prior written notice to the Customer.

 

(b) Termination for Cause. Either Party may terminate this Agreement and/or any
SOW if the other Party is in breach of any material provision of this Agreement
and/or any SOW and such breach is not cured in thirty (30) days of written
notice thereof, the other Party may terminate this Agreement immediately upon
notice; provided, however, if the breach is incapable of cure in such thirty
(30) day period, the other Party may terminate this Agreement immediately and
without further notice or delay. There may be other termination provisions in an
SOW.

 

10.2 Return of Information. Upon termination or expiration of this Agreement, or
earlier upon either Party’s request, either Party shall return to the other the
other party’s Property or Documentation within thirty (30) days after such
termination, expiration or request, all Work Product, including without
limitation all Deliverables, Documentation and Results.

 

10.3 Survival. Upon termination or expiration of this Agreement, all rights and
duties of the Parties toward each other shall cease except those of Sections
2.8, 3, 5, 6, 7.3, 7.4, 9, 10.2, 11, 12, and those provisions that by their
nature survive termination or expiration of this Agreement. Further, following
termination or expiration of this Agreement for any reason, to the extent
requested by Customer, Company shall continue work on or complete all of any
portion of any Statements of Work entered into under this Agreement.

 

10.4 Term. The term of this Agreement shall commence as of the Effective Date
and shall continue in full force and effect from the Effective Date until (a) 12
months from the start of volume production, (b) until such time as the Parties
shall mutually agree in writing or (c) this Agreement is earlier terminated in
accordance with Section 10.1.

 

 ConfidentialPage 10

   



 

10.5 Termination of SOWs. The termination of any SOW under this Agreement shall
not automatically operate to terminate this Agreement, but the termination of
this Agreement shall automatically and immediately operate to terminate all
existing SOWs in effect at the time this Agreement is terminated.

 

11. DATA SECURITY AND PRIVACY.

 

In addition to the requirements set forth in Section 5, solely in the event that
Company’s Services under this Agreement or any SOW involves the receipt or
collection of sensitive personal information of Customer, Company warrants and
agrees to those additional terms and conditions described in Exhibit B, which is
attached and incorporated into this Agreement.

 

12. GENERAL PROVISIONS.

 

12.1 No Conflicting Obligations. Reserved.

 

12.2 Publicity. No press release, advertising, sales literature, other publicity
or statements relating to the other Party’s name and/or logo, or the existence
or substance of this Agreement or the relationship between the Parties, shall be
made by either Party without the review and prior written approval of the other
Party, except for disclosures required by applicable law or regulation. There is
no use of the Karma brand allowed on the vehicle. The Parties agree that
Customer will disseminate the press release attached hereto as Schedule 12.2
following the Parties’ execution of this Agreement.

 

12.3 Governing Law. This Agreement will be interpreted and enforced in
accordance with the Laws of the State of Delaware, without regard to any
conflict of law provisions.

 

12.4 Disputes. Any dispute, controversy or claim arising out of this Agreement
or any SOW shall be resolved in the state courts of the state of Delaware.

 

12.5 Severability. If any provision of this Agreement, or portion of any
provision, is found to be invalid, the invalidity of that provision or that
portion of the provision will not affect the validity of the remainder of the
Agreement, or the applicable provision.

 

12.6 Amendment. No term, provision, or condition of this Agreement or any
Statement of Work may be altered, amended, waived, or cancelled unless the same
has been mutually agreed to in writing signed by both parties.

 

12.7 Counterpart Signatures. This Agreement, and all Statement(s) of Work, may
be executed in multiple counterparts, all of which when taken together shall
constitute one and the same agreement. Delivery of an executed counterpart
signature page of this Agreement by facsimile, email, or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

 ConfidentialPage 11

   

 

12.8 Assignment and Successors. Neither this Agreement, Statement(s) of Work nor
any right or obligation of a Party hereunder may be assigned, or transferred by
operation of law or otherwise without the express written consent of the other
Party which shall not be unreasonably withheld. Any attempted assignment or
transfer without such consent shall be null and void. Each Party’s obligations
under this Agreement shall be binding upon that Party and its respective
successors and assigns.

 

12.9 Notices. Any notice required or permitted by this Agreement shall be
provided in writing to the Parties at their respective notice address set forth
above and shall be deemed effective (i) upon receipt if personally delivered;
(ii) three (3) business days after it was sent, if by certified mail, postage
prepaid return receipt requested; (iii) upon acknowledgment of receipt if by
facsimile; or (iv) the day of delivery if sent by a nationally recognized
express delivery service (such as FedEx).

 

12.10 No Waiver. Either Party’s failure to insist on the performance by the
other Party of any term or failure to exercise any right or remedy reserved in
the Order, or either Party’s waiver of any breach or default hereunder by the
other Party will not, thereafter, waive any other terms, conditions, rights,
remedies, breaches or defaults, whether of the same or a similar type.

 

12.11 Headings. The section and subsection headings in this Agreement are for
convenience only and are not to be relied upon in interpreting this Agreement or
determining any of the rights or obligations of the Parties.

 

12.12 Drafter. This Agreement shall not be construed against either Party as the
drafter of this Agreement.

 

12.13 Entire Agreement. This Agreement, along with all written Statement(s) of
Work, and any attachments and exhibits hereto, constitute the entire
understanding and agreement between the Parties, and supersede and replace all
prior or contemporaneous agreements with respect to the subject matter hereof.

 

END OF AGREEMENT

 



 ConfidentialPage 12

   



 

IN WITNESS WHEREOF, the Parties’ authorized signatories have duly executed this
Agreement as of the Effective Date:

 

Karma Automotive LLC   AYRO, Inc.       Signature: /s/ Greg Tarr   Signature:
/s/ Rod Keller Name: Greg Tarr   Name: Rod Keller Title: Chief Strategy Officer
  Title: Chief Executive Officer

 

 

 ConfidentialPage 13

   



 

EXHIBIT A

 

STATEMENT OF WORK TO MASTER SERVICES AGREEMENT

 

This Statement of Work (“Statement of Work” or “SOW”) is hereby incorporated
into and made a part of the Master Services Agreement (the “Agreement”)
effective September 25th, 2020 by and between Karma Automotive LLC (“Karma” or
“Company”) and AYRO, Inc. (“AYRO” or “Customer”). All capitalized terms that are
used herein without being defined herein shall have the meanings given to such
terms in the Agreement. The SOW is effective as of September 25th, 2020 (the
“Effective Date”).

 

1. SERVICES.

 

1.1 Project Term

 

The Project shall run from start of volume production and continue indefinitely
or until such time as the parties shall mutually agree in writing (the “Project
Term”). If the Project exceeds the *** vehicles on which the quoted Payment
terms are based, additional mutually agreed to fees will be charged to Customer
as provided in Section 3.

 

1.2 Project Description.

 

The Project shall consist of Company assembling *** Pre-production Vehicles
(“PVT”) and manufacturing an estimated *** (and no less than ***) production
vehicles during the initial 12-month period of volume production for Customer on
a contract basis within Company’s Karma Innovation and Customization Center
(“KICC”) or other Company Affiliate facility (provided such facility is
reasonably acceptable to Customer) (collectively, the “Services”). The date(s)
of such Services shall be as agreed to by the parties based on Customer’s
desired start date for volume production and KICC’s scheduling and availability.
Solely during the Term of this SOW, the Company will refrain from performing
similar services to the Services for any competitor (e.g., any other
manufacturer of light-duty, emissions-free electric vehicles that are in the Low
Speed Vehicle (“LSV”) class or are three-wheel (autocycle) multi-passenger or
delivery vehicles ) of Customer.

 

1.3 Location of Project and Services

 

The Services performed or provided under this SOW shall be performed at the
Karma Innovation and Customization Center located at 17100 Perris Blvd., Moreno
Valley, California 92551.

 

1.4 Company ‘s Responsibilities

 

1.4.1 Under this SOW, Company will be responsible for:

 

  1.4.1.1 A Project Manager as selected by Company and acceptable to Customer;  
1.4.1.3 Environmental reporting required under applicable Laws;   1.4.1.4 Waste
removal from the Project;   1.4.1.5 KICC facility security;   1.4.1.6 411x PVT
Builds (*** vehicles);   1.4.1.7 411x Production Setup;   1.4.1.8 411x Volume
Builds with Associated Logistics Support/Management (Agreement for *** vehicles
for the initial 12-month period of volume production starting Q1 2021, with no
less than *** vehicles to be ordered and no more than *** without further
adjustment to pricing as mutually agreed to by the Parties);

 

 ConfidentialPage 14

   

 

  1.4.1.9 411x *** Workmanship Warranty (subject to warranty terms and
conditions contained in Section 5);   1.4.1.10 Incoming inspection of parts and
semi knock down kits, based on Customer vendor purchase orders to ensure part
count match. Report all incoming acceptance and rejections to Customer;  
1.4.1.11 Co-ordinate and manage outbound logistics/shipping for drop shipments
to Customer and/or to Customer’s OEM partner dealer locations in North America.
The Parties agree to mutually define acceptable carriers and methods of securing
vehicles. This includes arranging and coordinating the carrier based on Customer
shipping requirements, and daily reporting of shipments with associated details
including VIN or Serial Numbers, dates, method/carrier, anticipated delivery
date, ship to locations and related logistics elements, including to but not
limited to the bill of lading;   1.4.1.12 Additional Reporting:   1.4.1.12.1
Daily outbound drop shipments from KICC, Customer to provide excel report
template to Company;   1.4.1.12.2 Weekly Work in Progress and month end
inventory status reports for all vehicle parts and semi knock down kits;  
1.4.1.12.3 Weekly parts, component and/or semi knock down kit rejections on
Company assembly line or at point of receipt.;   1.4.1.13 Comply with Customer’s
published assembly, quality and workmanship documentation. Company agrees to
review Customer standards and provide feedback to leverage Company’s EV
experience and standards; and   1.4.1.14 Assemble and ship Customer orders from
the KICC facility within *** calendar days from date of receipt of order from
Customer, contingent upon availability of Customer inventory to support builds
and no change to order specification unless mutually agreed upon.

 

1.5 Customer’s Responsibilities

 

1.5.1 Under this SOW, Customer, its employees, and representatives will be
responsible for:

 

  1.5.4.1 411x BOM Costs and Inbound Logistics Costs;   1.5.4.2 411x Outbound
Logistics Costs (completed vehicles assumed FOB at KICC);   1.5.4.3 Supplier
Quality Scorecard/Audit;   1.5.4.4 Incoming Quality Inspection ***;   1.5.4.5
Rework and Repairs ***;   1.5.4.6 Warehousing and handling of additional
service/maintenance inventory;   1.5.4.7 Complying at all times with all KICC
policies and procedures while on site, including following all Company
instructions and environmental safety precautions, KICC facility procedures1;
and federal and California OSHA laws;

 

 ConfidentialPage 15

   

 

  1.5.4.8 Successfully completing Customer’s safety training prior to
commencement of any work on site at KICC;   1.5.4.9 Transporting at Customer’s
expense and risk of loss all required parts to KICC;   1.5.4.10 Providing
Company with Material Safety Data Sheets (“MSDS”) for all materials, solvents,
paints, and other substances for use on the Project, subject to Company’s
advance review and approval;   1.5.4.11 Complying with KICC security and
confidentiality policies and procedures. NO PHOTOGRAPHY OR VIDEO OF ANY KIND IS
PERMITTED ANYWHERE IN OR ON THE KICC PREMISES; and   1.5.4.12 Provide Company
with monthly and quarterly non-binding forecasts.

 

1.6 Notes and Assumptions:

 

1.6.1 Notes:

 

  1.6.1.1 This SOW and its scope are subject to change pending review and
further discussion and mutual agreement between Company and Customer;   1.6.1.2
Company and Customer intend to continue discussions around the expanded scope,
including the *** project, and to engage in further discussions around
additional strategic opportunities;   1.6.1.3 Scrap provision included in
pricing is based on *** rate;   1.6.1.4 Prices applicable through *** (future
years subject to inflationary adjustment); and   1.6.1.5 In the event Company
terminates this SOW, Customer will only be responsible for Company’s fees for
assembled electric vehicles and, to the extent that Customer has paid in advance
any deposits to Company, Customer will refund the difference. Prior to any
termination for convenience, Company agrees that it will complete the WIP to
final assembly level.

 

1.6.2 Assumptions:

 

  1.6.2.1 Inventory will be owned by Customer, who will be responsible for all
cost of materials (BOM) as well as any inbound freight and duty costs and
shipment to KICC. Company will be responsible for managing inventory levels and
coordinating the quantity of material required from 411x suppliers. Company
reserves the right to reject and return to suppliers any material deliveries in
excess of Company requested quantities. Company agrees to notify Customer of
rejections and allow Customer *** calendar days to remedy the disqualified
materials prior to returns;   1.6.2.2 ***;   1.6.2.3 Customer pays for outbound
shipping and logistics from KICC;   1.6.2.4 Customer commits to ***% per
forecasted bi-weekly build volumes ***;

 

 ConfidentialPage 16

   

 

  1.6.2.5 Company will provide Customer reasonable access to Company equipment
and facilities to meet Customer obligations under this Agreement. Customer will
co-ordinate with Company Project Manager to arrange specific requirements;  
1.6.2.6 During normal KICC operating hours, Company will provide factory access
to dedicated, on site Customer representatives, which may be full or part time
to assist with assembly process and issue resolution; to manage incoming quality
inspection of parts/component/knock-down kits and to manage disposition of
non-qualifying parts rejected on the assembly line or at receipt by the Company;
and   1.6.2.7 Company will provide dedicated space for Customer’s inventory and
an agreed upon number of Customer personnel with defined roles. Company will
select the dedicated space, reserving the right to relocate the space within
KICC as deemed necessary by the Company.

 

1.7 Revocable License to Occupy Licensed Space. Customer’s access to and use of
any and all Licensed Space shall be pursuant to a revocable license solely for
the Purpose and shall not constitute a lease or other interest in and to the
Company KICC premises. All Licensed Space and access afforded to Customer, its
employees and representatives shall be used or occupied under a revocable
license only during the Project Term. Company reserves the right to revoke this
license at any time and for any reason.

 

1.8 Hold Harmless. Customer shall hold Company, its members, officers,
employees, and agents harmless for any and all personal injury, death, and loss
or damage to Customer’s property while at the KICC facility or within the
Licensed Space that is not due to the Company’s gross negligence or
recklessness. Subject to the foregoing, Customer assumes all risks associated
with the Services.

 

1.9 Standards Applicable to the Services.

 

Company shall perform the Services in accordance with the terms of the
Agreement, this Statement of Work, and industry standards as adopted by Company.
In addition to the standards set forth in Section 1.4.1.14 of this SOW, Company
shall use the same standard of care and diligence in performing the Services
that it would use in making its own products.

 

1.10 No Bailment. No bailment shall exist with respect to the Services under
this SOW. Customer shall bear full risk of loss of its vehicle, tools, supplies,
equipment and other personal property or materials that it brings into or on the
KICC facility.

 

2. ***.

 

***.

 

 ConfidentialPage 17

   

 

3. PRICING.

 

Items   Prices 411x PVT Builds (*** vehicles)   *** Production Volume Setup
Costs (one-time)   ***

411x Volume Production

(*** vehicles per 12-month production period)

  ***/vehicle 411x Light Connectivity TCU Hardware Option   ***/vehicle (vehicle
option not included in total contract value calculation)

 

3.1.***

 

Per standard contract manufacturing arrangements, Company agrees and will strive
to furnish Customer with competitive pricing.

 

3.2 Early Termination Fee. Notwithstanding the provisions contained Section 4,
of this SOW, in the event that this SOW is terminated for reasons other than
cause as defined in Section 10(b) of the Agreement prior to the Term, or in the
event that Customer otherwise fails to order minimum *** vehicles as more fully
described in this SOW, then Customer agrees to pay the following Early
Termination Fee as follows:

 



Actual

Production

Volume @ Date of

Termination

 

Early Termination

Fee Percentage (*)

***   *** Vehicles           ***   *** Vehicles           ***   *** Vehicles    

 

(*) Early Termination Fee Percentage is a percent of the total projected 2021
Production Volume of *** vehicles @ *** per vehicle

 

The following examples illustrate the application of this Section 3.2

 

Example 1:

 

***

 

Example 2:

 

***

 

 ConfidentialPage 18

   

 

4. TERMS AND CONDITIONS.

 

The following payment Terms and Conditions apply to the Services to be performed
under this Statement of Work.

 

● Prices are valid as a reference given the total quoted 2021 production
quantity of *** vehicles, and an allowable range of *** units per 12-month
production period at this pricing. Lead time requirement dependent on time of
build. Any Changes to vehicle builds are subject to additional costs.     ●
Prices are exclusive of all taxes and duties and are assumed FOB at Company
Innovation and Customization Center (KICC) at 17100 Perris Blvd, Moreno Valley,
CA 92551.     ● Payment Terms*



 

  Items   Payment Due   Total Contract   ● 411x PVT Builds (*** vehicles) due at
contract signing                 ● One-Time Setup Costs due at contract signing
                ● *** of 2021 411x Build Cost due at contract signing          
      ● *** of 2021 411x Build Cost due (see below)

 

Total Contract Value:

 

  ○ 411x PVT Builds (*** vehicles): ***   ○ Production Volume Setup Costs
(one-time): ***   ○ 2021 411x Production Volume (*** vehicles): ***     ■ ***
Due at Contract Signing     ■ *** Due the beginning of the *** month following
the first Production level Builds delivered by the Company.   ○ **Total Contract
Value: $1,160,800   ○ Total Due at Contract Signing: $520,000   ○ Total Due the
beginning of the fifth month following the first Production level Builds
delivered by the Company.: $640,800

 

Actual Versus Quoted Vehicle Quantity. If the Project exceeds the *** vehicles
on which the quoted Payment terms are based, then the individual vehicle price
of *** shall be charged for each additional vehicle over ***, up to ***
vehicles. Vehicles in excess of *** will be charged based on the written
agreement of the Parties. In the event Customer orders between *** and ***
vehicles, then that portion of the Total Contract Value equal to difference
between the *** quoted vehicles and the actual number of ordered vehicles shall
be either refunded to Customer or held as a deposit for future orders as the
Customer may request.

 

The following examples illustrate application of this provision:

 

Example 3:

 

***.

 

Example 4:

 

***.

 

 ConfidentialPage 19

   

 

In the event Company terminates this SOW without cause pursuant to Section
10.1(a), Customer will only be responsible for Company’s fees for assembled
electric vehicles and, to the extent that Customer has paid in advance, Company
will refund any excess of the fees owed and the amount of such advance the 411x
PVT Builds Fee (for *** vehicles) totaling ***; the Production Volume Setup
Costs totaling ***; and Company’s out-of-pocket costs actually expended prior to
the effective date of such termination. Prior to the effective date of any
termination for convenience, Company agrees that it will complete the WIP to
final assembly level. Customer shall also take possession of any Customer
inventory at KICC or any Company Affiliate’s facility at Customer’s sole cost
and expense within thirty (30) days of the effective date of such termination.

 

***.

 

*These are the Payment Terms for this contract.

**Not inclusive of any Light Connectivity packages on vehicles

 

5. WARRANTY

 

For a period of *** months following the date of delivery and acceptance of the
Deliverables or Services under this SOW, Company warrants to Customer that the
Deliverables will:

 

5.1 Conform to the specifications and requirements furnished by Customer to
Company under this SOW;

 

5.2 Be free from manufacturing and workmanship defects caused by Company
(excluding defects due to Customer’s design, specification or materials and
components used by Company to manufacture).

 

Except for the foregoing warranties, Company makes no additional warranties of
any kind, whether express or implied, and expressly disclaims all warranties of
merchantability and fitness for a particular purpose.

 

IN WITNESS WHEREOF, Customer and Company have caused this Statement of Work to
be signed and delivered by its duly authorized representative

 

Karma Automotive LLC   AYRO, Inc.       Signature:     Signature:   Name: Greg
Tarr   Name: Rod Keller Title: Chief Strategy Officer   Title: Chief Executive
Officer

 

 ConfidentialPage 20

   

 

EXHIBIT B

 

DATA PRIVACY AND INFORMATION SECURITY RIDER

 

1. General Data Privacy Obligations. To the extent that Customer provides to
Company, or Company otherwise accesses, any information relating to an
identified or identifiable natural person (“Personal Data”) relating to
Customer’s employees, customers, or other individuals in connection with this
Agreement (collectively, “Customer’s Personal Data”), Company represents and
warrants that: (i) Company will only use Customer’s Personal Data for the
purposes of fulfilling its obligations under the Agreement; (ii) Company will
not disclose or otherwise process Customer’s Personal Data except upon
Customer’s instructions in writing; and (iii) Company will notify Customer in
writing and obtain Customer’s consent before sharing any of Customer’s Personal
Data with any government authorities or other third parties.

 

2. Information Security Program. Company represents and warrants that Company
has implemented, and will maintain, a comprehensive written information security
program (“Information Security Program”) that includes administrative,
technical, and physical safeguards (i) to ensure the confidentiality, security,
integrity, and availability of Customer’s Personal Data, (ii) to protect against
any reasonably anticipated threats or hazards to the confidentiality, security,
integrity, and availability of Customer’s Personal Data, (iii) to protect
against unauthorized access, use, disclosure, alteration, or destruction of
Customer’s Personal Data, and (iv) that contains policies and procedures
regarding the disposal of Customer’s Personal Data, and tangible property
containing such information, taking into account available technology so that
such information cannot be practicably read or reconstructed.

 

3. Privacy Incident. Company shall notify Customer immediately in writing in the
event that: (i) any Customer’s Personal Data is disclosed by Company or its
Agents, in violation of this Agreement or applicable laws or legislation
pertaining to privacy or data security, (ii) Company or its Agents discovers, is
notified of, or suspects that unauthorized access, acquisition, disclosure or
use of Customer’s Personal Data may have occurred (whereby, subsection (i)
and/or (ii) shall be a “Privacy Incident”). Company shall cooperate fully in the
investigation of the Privacy Incident, indemnify and reimburse Customer for any
and all damages, losses, fees or costs incurred as a result of such incident,
and remedy any harm or potential harm caused by such incident.

 

4. Audits and Verification. Upon ten (10) days’ prior notice from Customer,
unless shorter notice is required by exigent circumstances such as a potential
or known security breach, and subject to all applicable confidentiality
obligations agreed to by Customer and Company, Company will provide, and will
cause its Agents to provide Customer or any designated representative (other
than a Company competitor), with access to such facilities, systems, records and
supporting documentation as may be reasonably requested by Customer in order to
audit Company’s compliance with its obligations under or related to this
Agreement. Audits shall be conducted in a manner that minimizes any disruption
of Company’s performance of Services and other normal operations.

 

 ConfidentialPage 21

 